DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/06/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a rear of the tugger frame to a front of the tugger frame” (Claim 1/13) and “a latch mechanism” (Claim 2) must be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “18” has been used to designate both “at least one rocking arm” and “a front arm” (Specification, page 5).  Applicant is encouraged to review the original specification in order to ensure the drawing labels are correct and line up with the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because of the following informalities:  the limitation “is forced upward” (line 8) is unclear and should most likely be rewritten as: “is forced upward.” Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the limitation “a wheels” (line 3) is unclear and should most likely be rewritten as: “a plurality of wheels.” Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the limitation “allowing rider cart” (line 7) is unclear and should most likely be rewritten as: “allowing the rider cart.” Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the limitation “the first roller assembly and the second roller assembly engages the angled rider cart flanges and raise the rider cart in an elevated position” is unclear and should most likely be rewritten as: “the first roller assembly and the second roller assembly engage the angled rider cart flanges and raise the rider cart to an elevated position.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claims recite the open-ended clauses "configured to raise and lower" (Claim 1), "configured to releasably secure" (Claim 
Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 2, the claim recites the limitations: “the rear” (line 3-4), and “the front” (line 4), which are of unclear antecedent basis and 
Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 12/13, the claim recites the limitations: “the roller assembly” (Claim 12, lines 4&8, Claim 13, lines 30 & 35), which are of unclear antecedent basis and therefore renders the claim indefinite.  Appropriate correction and/or explanation is required
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knepp (US 9,211,900 B2) and further in view of Gilbert et al. (US 4,515,518).
[Claim 1] Regarding Claim 1, Knepp discloses: An apparatus comprising: a tugger cart (See, e.g., Fig.1-9, 10) comprising: a tugger frame (See, e.g., Fig.1-9, 14) comprising a first side member (See, e.g., Fig.1-9, 11), a second side member (See, e.g., Fig.1-9, 13), and a locking member (See, e.g., Fig.1-9, 15) disposed in between the first side member and the second side member (See, e.g., Fig.1-9); a plurality of wheels (See, e.g., Fig.1-9, 30+32) coupled to a bottom of the tugger frame (See, e.g., Fig.1-9); a first roller assembly (See, e.g., Fig.1-9, 34) coupled to an inner surface of the first side member (See, e.g., Fig.1-9) and a second roller assembly (See, e.g., Fig.1-9, 34) coupled to an inner surface of the second side member (See, e.g., Fig.1-9), wherein 
Knepp fails to explicitly teach: an actuator configured to raise and lower the first roller assembly and the second roller assembly relative to the first side member and the second side member respectively.
However, Gilbert teaches a similar wheeled tugger apparatus (See, e.g., Gilbert: Fig.1-8, 1+4) with an actuator (See, e.g., Gilbert: Fig.1-8, 38+27+etc.) configured to raise and lower a first side assembly and a second side assembly (See, e.g., Gilbert: Fig.1-8, 22+27+373) relative to a first side member and a second side member respectively (See, e.g., Gilbert: Fig.1-8, 4+11+13).
Gilbert teaches that it is well known in the art of tugger vehicle design to provide the side lift assemblies with an actuator. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Knepp modified with the side roller assemblies provided with an actuator such as taught by Gilbert, for the purpose of lifting and lowering the rider cart from an outer side position without disturbing the contents of the rider cart in order to safely and securely lift the rider cart off the ground and transport the cart when mounted on the tugger vehicle. Moreover, the modification is obvious as no more than the use of 
[Claim 2] Regarding Claim 2, the combination of Knepp in view of Gilbert teaches: wherein the locking member comprises a latch mechanism (See, e.g., Knepp: Fig.1-9, 25+) comprising at least one rocking arm (See, e.g., Knepp: Fig.1-9, 25) pivotally attached at a pivot point (See, e.g., Knepp: Fig.1-9, 44), wherein the at least one rocking arm comprises a lock pedal (See, e.g., Knepp: Fig.1-9, 54) near the rear (See, e.g., Knepp: Fig.1-9), an unlock pedal (See, e.g., Knepp: Fig.1-9, 50) near the front (See, e.g., Knepp: Fig.1-9), and at least one locking peg (See, e.g., Knepp: Fig.1-9, 52) protruding upwards from the at least one rocking arm (See, e.g., Knepp: Fig.1-9), wherein the lock pedal is biased in an upward position (See, e.g., Knepp: Fig.1-9) and the unlock pedal is biased in a downward position (See, e.g., Knepp: Fig.1-9), wherein when the lock pedal is forced downward the unlock pedal and the at least one locking peg is forced upward (See, e.g., Knepp: Fig.1-9).
[Claim 3] Regarding Claim 3, the combination of Knepp in view of Gilbert teaches: wherein the at least one rocking arm comprises a rear arm (See, e.g., Knepp: Fig.1-9, 42) pivotally attached to the locking member at a first pivot point (See, e.g., Knepp: Fig.1-9, 44) and a front arm (See, e.g., Knepp: Fig.1-9, 46) pivotally attached to the locking member at a second pivot point (See, e.g., Knepp: Fig.1-9, 48), wherein the rear arm comprises the lock pedal (See, e.g., Knepp: Fig.1-9) and the front arm comprises the unlock pedal and the at least one locking peg (See, e.g., Knepp: Fig.1-9), wherein the rear arm and the front arm interlock at a first notch and a second notch (See, e.g., Knepp: Fig.1-9, 56+58). 
[Claim 4] Regarding Claim 4, the combination of Knepp in view of Gilbert teaches: wherein the lock pedal of the rear arm is spring biased upwards (See, e.g., Knepp: Fig.1-9) and the unlock pedal of the front arm is spring biased upwards (See, e.g., Knepp: Fig.1-9), wherein when the rear arm and the front arm are interlocked in the second notch, the unlock pedal and the at least one locking peg are forced downward (See, e.g., Knepp: Fig.1-9), wherein when pressure is applied to the lock pedal, the rear arm and the front arm are interlocked in the first notch and the unlock pedal and the at least one locking peg are released upward (See, e.g., Knepp: Fig.1-9).
[Claim 5] Regarding Claim 5, the combination of Knepp in view of Gilbert teaches: further comprising a rider cart (See, e.g., Knepp: Fig.1-9, 12) comprising: a rider frame (See, e.g., Knepp: Fig.1-9, 12+70); a wheels (See, e.g., Knepp: Fig.1-9, 76) coupled to the rider frame (See, e.g., Knepp: Fig.1-9); angled rider cart flanges (See, e.g., Knepp: Fig.1-9, 80) extending laterally from the rider frame (See, e.g., Knepp: Fig.1-9).
[Claim 6] Regarding Claim 6, the combination of Knepp in view of Gilbert teaches: wherein the rider cart is mounted onto the tugger cart in a locked position (See, e.g., Knepp: Fig.1-9) and dismounted from the tugger cart in an unlocked position (See, e.g., Knepp: Fig.1-9), the rider frame applying force against the lock pedal and the at least one locking peg protruding upward blocking the rider cart from rolling off of the tugger cart (See, e.g., Knepp: Fig.1-9), wherein the unlocked position comprises force applied to the unlock pedal forcing the at least one locking peg downwards and thereby allowing rider cart to dismount the tugger cart (See, e.g., Knepp: Fig.1-9).
[Claim 7] Regarding Claim 7, the combination of Knepp in view of Gilbert teaches: wherein when the actuator is activated, the first roller assembly and the second roller assembly engages the angled rider cart flanges and raise the rider cart in an elevated position relative to a surface the tugger frame is resting on (See, e.g., Knepp: Fig.1-9 & Gilbert: Fig.1-8).
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knepp in view of Gilbert and further in view of Myers et al. (6,431,319 B1).
[Claim 8] Regarding Claim 8, the combination of Knepp in view of Gilbert fails to explicitly teach: wherein each of the roller assemblies are coupled to the tugger frame by a front pivoting arm and a rear pivoting arm.
However, Myers teaches a similar cart (See, e.g., Myers: Fig.1-3, 10) wherein each of two side roller assemblies (See, e.g., Myers: Fig.1-3, 48) are coupled to the cart frame (See, e.g., Myers: Fig.1-3, 18) by a front pivoting arm and a rear pivoting arm (See, e.g., Myers: Fig.1-3, 16+40+50).
Myers teaches that it is well known in the art of vehicle running boards to provide each of the roller assemblies coupled to the tugger frame by a front pivoting arm and a rear pivoting arm. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by the combination of Knepp in view of Gilbert modified with the roller assemblies coupled to the tugger frame by a front pivoting arm and a rear pivoting arm, such as taught by Myers, for the purpose of increased control over the lifting and lowering of the rider cart from the ground to the cart without disturbing the contents of the rider cart and thereafter transporting of the cart when mounted on the tugger vehicle.  Moreover, the 
[Claim 9] Regarding Claim 9, the combination of Knepp in view of Gilbert and further in view of Myers teaches: wherein the front pivoting arm is coupled to a front end of the roller assembly (See, e.g., Myers: Fig.1-3) and pivotably coupled to the tugger frame at a front pivot point (See, e.g., Myers: Fig.1-3, 46), and the rear pivoting arm is coupled to a rear end of the roller assembly (See, e.g., Myers: Fig.1-3) and pivotably coupled to the tugger frame at a rear pivot point (See, e.g., Myers: Fig.1-3, 52).
Allowable Subject Matter
Claim 10-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record when taken alone or in combination with another does not teach or fairly suggest at this time at least, among other limitations: “wherein the actuator comprises an actuator rod configured to extend and retract horizontally when the actuator is activated,” as claimed in Claim 10 (and similarly in Claim 13) when combined together with the limitations of independent Claim 1 (emphasis added to allowable limitations not suggested or taught by the prior art).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618